Lewis, J.
(dissenting).
I dissent. The secretary of the plaintiff, Lunn, and the vice-president attested the minutes, as written up by Lunn, of the meeting-held March 9, and also of the meeting held March 23. Conceding that some sort of a proposition was submitted by Lunn to. the directors at the meeting of March 9, there is no tangible evidence that a final resolution was then passed, or at any other meeting,, by which the corporation assumed the debt of the trade company, or authorized the directors to deed the real estate over to Stephens for security for such a debt. The record absolutely contradicts Lunn’s testimony that he must have failed to record in the minutes the resolution which he thinks was passed March 9. His evidence is contradictory and unsatisfactory, and it should not be accepted as sufficient to impeach his own record, solemnly made and attested by himself and another officer. That the talk, whatever, it was, between the directors at the-meeting of March 9, was not final and binding upon the corporation,, conclusively appears by the action of the board at the subsequent meeting of March 23. Lunn participated in the proceedings of that meeting, and deliberately took part in the passage of a resolution! which denied the authority claimed. Whatever money was loaned by the bank or Mr. Stephens was subsequent to the meeting of March 23, and unquestionably was in pursuance of the authority thereby conferred. There is no evidence that the money was loaned to the plaintiff company in reliance on the action of the board of directors at the meeting of March 9. In fact, Mr. Stephens repudiated all agreements to extend credit by his letter of June 28'.
I register my protest against impeaching such a record1 by the character of evidence here relied on, and I consider the evidence so manifestly and palpably against the decision that a new trial should be-granted.